Exhibit 10.1

Square, Inc.

0.50% Convertible Senior Notes Due 2023

Purchase Agreement

May 22, 2018

Goldman Sachs & Co. LLC

As the Purchaser named in Schedule I hereto

Goldman Sachs & Co. LLC

200 West Street

New York, NY 10282

Ladies and Gentlemen:

Square, Inc., a Delaware corporation (the “Company”), proposes, subject to the
terms and conditions stated in this purchase agreement (this “Agreement”), to
issue and sell to the Purchaser named in Schedule I hereto (the “Purchaser”), an
aggregate of $750,000,000 principal amount of its 0.50% Convertible Senior Notes
due 2023 (the “Firm Securities”), and at the option of the Purchaser, up to an
aggregate of $112,500,000 additional principal amount of 0.50% Convertible
Senior Notes due 2023, solely to cover over-allotments (the “Optional
Securities”). The Firm Securities and the Optional Securities are herein
collectively called the “Securities”. The Securities will be convertible into
cash, shares (the “Underlying Shares”) of Class A common stock of the Company,
par value $0.0000001 per share (the “Class A Common Stock”) or a combination of
cash and Underlying Shares, at the Company’s election.

In connection with the offering of the Firm Securities, the Company is
separately entering into convertible note hedge transactions and warrant
transactions with one or more counterparties, which may include the Purchaser or
affiliates thereof (each, a “Call Spread Counterparty”), in each case pursuant
to a convertible note hedge confirmation (a “Base Bond Hedge Confirmation”) and
a warrant confirmation (a “Base Warrant Confirmation”), respectively, each dated
the date hereof (the Base Bond Hedge Confirmations and the Base Warrant
Confirmations, collectively, the “Base Call Spread Confirmations”), and in
connection with the issuance of any Optional Securities, the Company and each
Call Spread Counterparty may enter into additional convertible note hedge
transactions and additional warrant transactions, in each case pursuant to an
additional convertible note hedge confirmation (an “Additional Bond Hedge
Confirmation”) and an additional warrant confirmation (an “Additional Warrant
Confirmation”), respectively, each to be dated the date on which the option
granted to the Purchaser pursuant to Section 2 hereof to purchase such Optional
Securities is exercised (the Additional Bond Hedge Confirmations and the
Additional Warrant Confirmations, collectively, the “Additional Call Spread
Confirmations” and, together with the Base Call Spread Confirmations, the “Call
Spread Confirmations”).

1. The Company represents and warrants to, and agrees with, the Purchaser that:

(a) A preliminary offering memorandum, dated May 21, 2018 (the “Preliminary
Offering Memorandum”), and an offering memorandum, dated May 22, 2018 (the
“Offering Memorandum”), have been prepared in connection with the offering of
the Securities and Underlying Shares, if any, issuable upon conversion thereof.
The Preliminary Offering Memorandum, as amended and supplemented immediately
prior to the Applicable Time (as defined in Section 1(b)), is hereinafter
referred to as the “Pricing Memorandum”. Any reference to the Preliminary
Offering Memorandum, the Pricing Memorandum or the Offering Memorandum shall be
deemed to refer to and include all documents filed with the United States
Securities and Exchange Commission (the “Commission”) pursuant to Section 13(a),
13(c) or 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), on or prior to the date of such memorandum and incorporated by reference
therein and any reference to the Preliminary Offering Memorandum or the Offering
Memorandum, as the case may be, as amended or supplemented, as of any



--------------------------------------------------------------------------------

specified date, shall be deemed to include (i) any documents filed with the
Commission pursuant to Section 13(a), 13(c) or 15(d) of the Exchange Act after
the date of the Preliminary Offering Memorandum or the Offering Memorandum, as
the case may be, and prior to such specified date and (ii) any Additional Issuer
Information (as defined in Section 5(f)) furnished by the Company prior to the
completion of the distribution of the Securities; and all documents filed under
the Exchange Act and so deemed to be included in the Preliminary Offering
Memorandum, the Pricing Memorandum or the Offering Memorandum, as the case may
be, or any amendment or supplement thereto are hereinafter called the “Exchange
Act Reports” (provided that where only sections of such documents are
specifically incorporated by reference, only such sections shall be considered
to be part of the Exchange Act Reports). The Exchange Act Reports, when they
were or are filed with the Commission, conformed or will conform in all material
respects to the applicable requirements of the Exchange Act and the applicable
rules and regulations of the Commission thereunder; and no such documents were
filed with the Commission since the Commission’s close of business on the
business day immediately prior to the date of this Agreement and prior to the
execution of this Agreement, except as set forth on Schedule II(a) hereof. The
Preliminary Offering Memorandum and the Offering Memorandum and any amendments
or supplements thereto and the Exchange Act Reports did not and will not, as of
their respective dates, contain an untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided, however, that this representation and warranty shall not apply to any
statements or omissions made in reliance upon and in conformity with information
furnished in writing to the Company by the Purchaser expressly for use therein;

(b) For the purposes of this Agreement, the “Applicable Time” is 10:40 p.m.
(Eastern time) on the date of this Agreement; the Pricing Memorandum as
supplemented by the information set forth in Schedule III hereto, taken together
(collectively, the “Pricing Disclosure Package”) as of the Applicable Time, did
not include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; and each Company
Supplemental Disclosure Document (as defined in Section 6(a)(i)) listed on
Schedule II(b) hereto and each Permitted General Solicitation Material (as
defined in Section 6(a)(i)) listed on Schedule II(d) hereto) does not conflict
with the information contained in the Pricing Memorandum or the Offering
Memorandum and each such Company Supplemental Disclosure Document and Permitted
General Solicitation Material, as supplemented by and taken together with the
Pricing Disclosure Package as of the Applicable Time, did not include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, however, that this
representation and warranty shall not apply to statements or omissions made in a
Company Supplemental Disclosure Document or Permitted General Solicitation
Material in reliance upon and in conformity with information furnished in
writing to the Company by the Purchaser expressly for use therein;

(c) Neither the Company nor any of its subsidiaries has sustained since the date
of the latest audited financial statements included in the Pricing Memorandum
any material loss or interference with its business from fire, explosion, flood
or other calamity, whether or not covered by insurance, or from any labor
dispute or court or governmental action, order or decree, otherwise than as set
forth or contemplated in the Pricing Memorandum; and, since the respective dates
as of which information is given or incorporated by reference in the Pricing
Memorandum, (x) there has not been any change in the capital stock (including
any dividend or distribution declared, paid or otherwise made) (other than as a
result of the exercise of stock options, the vesting of restricted stock or
restricted stock units or the granting of stock options, restricted stock or
restricted stock units in the ordinary course of business pursuant to the
Company’s stock plans that are described in the Pricing Memorandum or the
repurchase of shares of stock which were issued pursuant to the early exercise
of stock options by option holders) or long-term debt of the Company or any of
its subsidiaries or any material adverse change, or any development involving a
prospective material adverse change, in or affecting the business, management,
financial position, stockholders’ equity or results of operations of the Company
and its subsidiaries, taken as a whole (a “Material Adverse Effect”), other
than, in each case, as set forth or contemplated in the Pricing Memorandum and
(y) the Company and its subsidiaries (A) have not incurred any material
liability or obligation, direct or contingent, other than in the ordinary course
of business nor (B) entered into any material transactions other than in the
ordinary course of business, other than, in each case, as described in the
Pricing Memorandum;

(d) The Company and its subsidiaries have good and marketable title in fee
simple to all real property and good and marketable title to all personal
property owned by them (other than with respect to Intellectual Property, title
to which is addressed exclusively in subsection (u)), in each case free and
clear of all liens, encumbrances and defects

 

2



--------------------------------------------------------------------------------

except such as are described in the Pricing Memorandum or such as do not
materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company and
its subsidiaries; and any real property and buildings held under lease by the
Company and its subsidiaries are held by them under valid, subsisting and
enforceable leases (subject to the effects of (A) the Enforceability Exceptions
(as defined below); and (B) applicable law and public policy with respect to
rights to indemnity and contribution) with such exceptions as are not material
and do not materially interfere with the use made and proposed to be made of
such property and buildings by the Company and its subsidiaries;

(e) The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with
corporate power and authority to own its properties and conduct its business as
described in the Pricing Memorandum, and has been duly qualified as a foreign
corporation for the transaction of business and is in good standing under the
laws of each other jurisdiction in which it leases properties or conducts any
business so as to require such qualification, or is subject to no material
liability or disability by reason of the failure to be so qualified in any such
jurisdiction, or except where the failure to be so qualified or be in good
standing in any such jurisdiction would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; each subsidiary of the
Company organized in the United States has been duly incorporated or formed, as
applicable, and is validly existing as a corporation or other entity, as
applicable, and in each case in good standing under the laws of its applicable
jurisdiction of incorporation or formation to the extent such concept of “good
standing” is applicable under the laws of such jurisdiction, except where the
failure to be in good standing in any such jurisdiction would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect;
and except as described or incorporated by reference in the Pricing Memorandum,
none of the Company’s subsidiaries is, individually or in the aggregate, a
“significant subsidiary” (as such term is defined in Rule 1-02 of Regulation S-X
promulgated under the Securities Act of 1933, as amended (the “Securities Act”);

(f) The Company has an authorized capitalization as described as “Actual” under
the section titled “Capitalization” as set forth in the Pricing Memorandum and
all of the outstanding shares of capital stock of the Company have been duly
authorized and validly issued and are non-assessable; the Underlying Shares
issuable upon conversion of the Securities (assuming physical settlement of all
conversions) have been duly authorized and reserved for issuance upon conversion
of the Securities and, when issued and delivered in accordance with the
provisions of the Securities and the Indenture referred to below, will be
validly issued, fully paid and non-assessable and will conform in all material
respects to the description of the Class A Common Stock contained in the Pricing
Disclosure Package and the Offering Memorandum; and all of the outstanding
shares of capital stock of each subsidiary of the Company have been duly
authorized and validly issued, are fully paid and non-assessable and are owned
directly or indirectly by the Company, free and clear of all liens,
encumbrances, equities or claims (other than liens, encumbrances, equities or
claims imposed in connection with the Company’s revolving secured credit
facilities (as amended, the “Credit Facilities”), which Credit Facilities are
described in the Pricing Memorandum);

(g) The Securities have been duly authorized by the Company and, when executed,
authenticated, issued and delivered in accordance with the indenture to be dated
as of May 25, 2018 (the “Indenture”) between the Company and The Bank of New
York Mellon Trust Company, N.A., as Trustee (the “Trustee”), under which they
are to be issued, and delivered and paid for pursuant to this Agreement, will
constitute valid and legally binding obligations of the Company entitled to the
benefits provided by the Indenture, except as the enforcement thereof may be
limited by bankruptcy, insolvency (including, without limitation, all laws
relating to fraudulent transfers), reorganization, moratorium or similar laws
affecting enforcement of creditors’ rights generally and except as enforcement
thereof is subject to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is considered in a proceeding in equity or at law) (“Enforceability
Exceptions”);

(h) The Indenture has been duly authorized by the Company and, when executed and
delivered by the Company and the Trustee, will constitute a valid and legally
binding instrument, enforceable against the Company in accordance with its terms
and entitled to the benefits provided thereby, except as limited by the
Enforceability Exceptions; and the Securities and the Indenture will conform in
all material respects to the descriptions thereof in the Pricing Disclosure
Package and the Offering Memorandum;

(i) Prior to the date hereof, the Company and its subsidiaries have not, and to
the Company’s knowledge none of its affiliates acting on its behalf has, taken
any action which is designed to or which has constituted or which would
reasonably have been expected to cause or result in stabilization or
manipulation of the price of any security of the Company in connection with the
offering of the Securities;

 

3



--------------------------------------------------------------------------------

(j) The issue and sale of the Securities and the compliance by the Company with
all of the provisions of the Securities, the Indenture, and this Agreement and
the consummation of the transactions herein and therein contemplated will not
conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, (A) any indenture, mortgage, deed
of trust, loan agreement, lease or other agreement or instrument to which the
Company or any of its subsidiaries is a party or by which the Company or any of
its subsidiaries is bound or to which any of the property or assets of the
Company or any of its subsidiaries is subject, (B) the Certificate of
Incorporation or Bylaws or similar organizational documents of (i) the Company
or (ii) any of its subsidiaries, or (C) any statute or any order, rule or
regulation of any court or governmental agency or body having jurisdiction over
the Company or any of its subsidiaries or any of their properties, except in the
case of (A), (B)(ii) and (C) for such conflict, breach or violation that would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and no consent, approval, authorization, order, registration or
qualification of or with any such court or governmental agency or body is
required for the issue and sale of the Securities or the consummation by the
Company of the transactions contemplated by this Agreement, or the Indenture,
except such consents, approvals, authorizations, orders, registrations or
qualifications as have already been obtained or made or may be required under
state securities or Blue Sky laws in connection with the purchase and
distribution of the Securities by the Purchaser and listing of the Underlying
Shares;

(k) (i) Neither the Company nor any of its subsidiaries organized in the United
States is in violation of its Certificate of Incorporation or Bylaws or similar
organizational documents, as applicable, and (ii) neither the Company nor any of
its subsidiaries is in default in the performance or observance of any
obligation, agreement, covenant or condition contained in any indenture,
mortgage, deed of trust, loan agreement, lease or other agreement or instrument
to which it is a party or by which it or any of its properties may be bound,
except in the case of this clause (ii) for such violations or defaults as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect;

(l) The statements set forth in the Pricing Memorandum and the Offering
Memorandum under the captions “Description of Notes” and “Description of Capital
Stock”, insofar as they purport to constitute a summary of the terms of the
Securities and the Common Stock (as defined below), and under the captions,
“Certain U.S. Federal Income Tax Considerations”, “Plan of Distribution”, and
“Risk Factors – Our business is subject to extensive regulation and oversight in
a variety of areas, all of which are subject to change and uncertain
interpretation”, and in the Company’s Annual Report on Form 10-K for the fiscal
year ended December 31, 2017 under the caption “Business – Government
Regulation”, insofar as they purport to describe the provisions of the laws and
documents referred to therein, fairly and accurately summarize such laws and
documents in all material respects;

(m) Other than as set forth in the Pricing Memorandum, there are no legal or
governmental proceedings pending to which the Company or any of its subsidiaries
is a party or, to the Company’s knowledge, any officer or director of the
Company is a party or of which any property or assets of the Company or any of
its subsidiaries or, to the Company’s knowledge, any officer or director of the
Company is the subject which would, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect; and, to the Company’s knowledge,
no such proceedings are threatened or contemplated by governmental authorities
or threatened by others;

(n) When the Securities are issued and delivered pursuant to this Agreement, the
Securities will not be of the same class (within the meaning of Rule 144A under
the Securities Act (“Rule 144A”)) as securities which are listed on a national
securities exchange registered under Section 6 of the Exchange Act or quoted in
a U.S. automated inter-dealer quotation system, and will be eligible for resale
under Rule 144A;

(o) The Company is subject to Section 13 or 15(d) of the Exchange Act;

(p) The Company is not, and after giving effect to the offering and sale of the
Securities and the application of the proceeds thereof as described in the
Pricing Disclosure Package, will not be required to register as an “investment
company”, as such term is defined in the United States Investment Company Act of
1940, as amended (the “Investment Company Act”);

(q) This Agreement has been duly authorized, executed and delivered by the
Company;

(r) Neither the Company nor any person acting on its behalf (other than the
Purchaser, as to which no representation is made) has offered or sold the
Securities by means of any general solicitation or general advertising within
the meaning of Rule 502(c) under the Securities Act (other than by means of a
Permitted General Solicitation, as defined below);

 

4



--------------------------------------------------------------------------------

(s) Within the preceding six months, neither the Company nor any other person
acting on behalf of the Company has offered or sold to any person any
Securities, or any securities of the same or a similar class as the Securities,
other than Securities offered or sold to the Purchaser hereunder. The Company
will take reasonable precautions designed to insure that any offer or sale,
direct or indirect, in the United States or to any U.S. person (as defined in
Rule 902 under the Securities Act) of any Securities or any substantially
similar security issued by the Company, within six months subsequent to the date
on which the distribution of the Securities has been completed (as notified to
the Company by the Purchaser), is made under restrictions and other
circumstances reasonably designed not to affect the status of the offer and sale
of the Securities in the United States and to U.S. persons contemplated by this
Agreement as transactions exempt from the registration provisions of the
Securities Act;

(t) KPMG LLP, which has certified certain financial statements of the Company
and its subsidiaries, is an independent registered public accounting firm as
required by the Securities Act and the rules and regulations of the Commission
thereunder;

(u) The Company and its subsidiaries own or possess, or could obtain on
commercially reasonable terms, sufficient rights to use all patents, patent
applications, inventions, copyrights, know-how (including trade secrets and
other unpatented and/or unpatentable proprietary or confidential information,
systems or procedures), trademarks, service marks and trade names, applications
for trademarks, service marks and tradenames, Internet domain names and all
goodwill associated therewith and other technology and intellectual property
rights (collectively, the “Intellectual Property”) used in the conduct of their
respective businesses as currently conducted, except other than as set forth in
the Pricing Memorandum or where the failure to own or possess any of the
foregoing would not reasonably be expected to have a Material Adverse Effect.
Except as set forth in the Pricing Memorandum or would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, (i) the
conduct of the respective businesses of the Company and its subsidiaries does
not and will not infringe, misappropriate, dilute or otherwise violate
(collectively, “Infringe”) the Intellectual Property of others, (ii) no action,
suit, proceeding or claim, including requests for indemnification,
cease-and-desist letters and invitations to license (collectively, “Action”) is
pending or, to the Company’s knowledge, threatened, alleging that the Company or
any of its subsidiaries is Infringing the Intellectual Property of others,
(iii) to the Company’s knowledge, no third party is Infringing any Intellectual
Property owned by the Company or any of its subsidiaries, (iv) no Action is
pending or, to the Company’s knowledge, threatened, challenging the validity,
enforceability, scope, registration, ownership or use of any Intellectual
Property owned by the Company or any of its subsidiaries (with the exception of
routine office actions in connection with applications for the registration or
issuance of such Intellectual Property) and (v) the Company and its subsidiaries
take reasonable actions to maintain and protect their Intellectual Property and
to maintain the confidentiality of their trade secrets and prevent the
unauthorized dissemination of their confidential information or, to the extent
required by contract, the confidential information of third parties in their
possession. Except as described in the Pricing Memorandum and the Offering
Memorandum, or as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, to the Company’s knowledge,
(x) there is no patent or patent application that contains claims that interfere
with the issued or pending claims of any of the patents or patent applications
owned by the Company or its subsidiaries and (y) there is no prior art that may
render any patent or patent application owned by the Company or its subsidiaries
unpatentable that has not been disclosed to the U.S. Patent and Trademark
Office;

(v) Except as described in the Pricing Memorandum and the Offering Memorandum or
as would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, (i) the Company and its subsidiaries own or have a
valid right to access and use all computer systems, networks, hardware,
software, databases, websites, and equipment used to process, store, maintain
and operate data, information, and functions used in connection with the
business of the Company and its subsidiaries (the “Company IT Systems”),
(ii) the Company IT Systems are adequate for, and operate and perform as
required in connection with, the operation of the business of the Company and
its subsidiaries as currently conducted and (iii) the Company and its
subsidiaries have implemented reasonable backup, security and disaster recovery
technology consistent with applicable regulatory standards.

(w) Except as described in the Pricing Memorandum, (i) there are no strikes or
other labor disputes against the Company or any of its subsidiaries pending or,
to the knowledge of the Company, threatened; and (ii) hours worked by and
payment made to employees of the Company or any of its subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable laws
dealing with such matters, except, in the case of (i) and (ii), as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect;

 

5



--------------------------------------------------------------------------------

(x) Except as described or incorporated by reference in the Pricing Memorandum,
there are no contracts, agreements or understandings between the Company and any
person granting such person the right (other than rights which have been waived
in writing or otherwise satisfied) with respect to any preemptive rights to
subscribe for the Underlying Shares, except as may have been duly waived;

(y) The Company and its subsidiaries taken as a whole are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are, in the Company’s reasonable judgment, prudent and customary in
the business in which it is engaged; and none of the Company or any of its
subsidiaries has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not reasonably be expected to have a Material
Adverse Effect;

(z) The Company and each of its subsidiaries (i) are in compliance with all
applicable laws, regulations, ordinances, rules, orders, judgments, decrees,
permits or other legal requirements of any governmental authority, including
without limitation any international, national, state, provincial, regional, or
local authority, relating to the protection of human health or safety, the
environment, or natural resources, or to hazardous or toxic substances or
wastes, pollutants or contaminants (“Environmental Laws”), (ii) have received
all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or
approval, except where such non-compliance with Environmental Laws, failure to
receive required permits, licenses or other approvals or failure to comply with
the terms and conditions of such permits, licenses or approvals would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and there are no proceedings that are pending or, to the
Company’s knowledge, threatened against the Company or any of its subsidiaries
under Environmental Laws in which a governmental authority is also a party,
other than such proceedings regarding which the Company reasonably believes no
monetary sanctions of $100,000 or more will be imposed;

(aa) Except as would not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, the Company and its subsidiaries
possess, and are in compliance with the terms of, all certificates,
authorizations, franchises, licenses and permits (“Licenses”) necessary to the
conduct of the business now conducted and the Company and its subsidiaries have
not received any notice of proceedings relating to the revocation or
modification of any Licenses;

(bb) The Company maintains a system of internal control over financial reporting
(as such term is defined in Rule 13a-15(f) under the Exchange Act) that complies
with the requirements of the Exchange Act and has been designed by the Company’s
principal executive officer and principal financial officer, or under their
supervision, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles as applied
in the United States (“U.S. GAAP”). Except as disclosed in the Pricing
Memorandum, the Company’s internal control over financial reporting is effective
and the Company is not aware of any material weaknesses in its internal control
over financial reporting, provided, however, that with respect to businesses
acquired by the Company since the date of the latest audited financial
statements included or incorporated by reference in the Pricing Memorandum,
under the guidelines established by the Commission, management of the Company is
allowed to exclude the internal control over financial reporting of an acquired
business from its assessment of its internal control over financial reporting
for the fiscal year in which the business was acquired;

(cc) Except as set forth in the Pricing Memorandum, since the date of the latest
audited financial statements included or incorporated by reference in the
Pricing Memorandum, there has been no change in the Company’s internal control
over financial reporting that has materially and adversely affected, or is
reasonably likely to materially and adversely affect, the Company’s internal
control over financial reporting, provided, however, that with respect to
businesses acquired by the Company since the date of the latest audited
financial statements included or incorporated by reference in the Pricing
Memorandum, under the guidelines established by the Commission, management of
the Company is allowed to exclude the internal control over financial reporting
of an acquired business from its assessment of its internal control over
financial reporting for the fiscal year in which the business was acquired;

 

6



--------------------------------------------------------------------------------

(dd) The Company and its subsidiaries on a consolidated basis maintain
disclosure controls and procedures (as such term is defined in Rule 13a-15(e)
under the Exchange Act) that (i) are designed to comply with the requirements of
the Exchange Act and provide reassurance that (w) transactions are executed in
accordance with management’s general or specific authorizations,
(x) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability; (y) access to assets is permitted only in
accordance with management’s general or specific authorization; and (z) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences; (ii) have been designed to ensure that material information
relating to the Company and its subsidiaries is made known to the Company’s
principal executive officer and principal financial officer by others within
those entities and (iii) are effective;

(ee) The statistical and market-related data included in the Pricing Memorandum
and the Offering Memorandum are based on or derived from estimates and sources
that the Company believes to be reliable and accurate in all material respects;

(ff) The Company has not, directly or indirectly, including through any
subsidiary, extended or maintained credit, or arranged for the extension of
credit, or renewed any extension of credit, in the form of a personal loan to or
for any of its directors or executive officers that was prohibited by the
Sarbanes-Oxley Act of 2002;

(gg) Except as described in the Pricing Memorandum and the Offering Memorandum
or as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, the Company and each of its subsidiaries have
filed all federal, state, local and foreign income and franchise tax returns
required to be filed through the date hereof, subject to permitted extensions,
and have paid all taxes due thereon. Except as described in the Pricing
Memorandum and the Offering Memorandum or as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, (i) no tax
deficiency has been determined adversely to the Company or any of its
subsidiaries, and (ii) the Company has not received any written notice from any
taxing authorities asserting any tax deficiency against the Company and its
subsidiaries;

(hh) None of the Company, any of its subsidiaries nor any director, executive
officer, nor, to the knowledge of the Company, any employee, agent or controlled
affiliate of the Company or any of its subsidiaries (i) has used or will use any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (ii) has made or will make any
direct or indirect unlawful payment to any foreign or domestic government
official or employee (including any officer or employee of a government or
government-owned or controlled entity or of a public international organization,
or any person acting in an official capacity for or on behalf of any of the
foregoing, or any political party or party official or candidate for political
office) from corporate funds; (iii) has violated, is in violation of or will
violate any provision of the Foreign Corrupt Practices Act of 1977, Bribery Act
2010 of the United Kingdom or any other applicable anti-bribery or
anti-corruption law; or (iv) has made or will make any bribe, payoff, influence
payment, kickback or other unlawful payment. The Company and its subsidiaries
and controlled affiliates conducted their business in compliance with applicable
anti-corruption laws in all material respects and have instituted and maintained
policies and procedures designed to promote and achieve compliance with such
laws in all material respects;

(ii) The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all applicable jurisdictions,
the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency having jurisdiction over and applicable to the Company or any of its
subsidiaries (collectively, the “Anti-Money Laundering Laws”) and no action,
suit or proceeding by or before any court or governmental agency, authority or
body or any arbitrator involving the Company or any of its subsidiaries with
respect to the Anti-Money Laundering Laws is pending or, to the knowledge of the
Company, threatened;

(jj) (i) None of the Company, any of its subsidiaries nor any director,
executive officer, nor, to the knowledge of the Company, any employee, agent or
controlled affiliate of the Company or any of its subsidiaries, is, or is owned
or controlled by a Person that is: (1) the subject of any sanctions administered
or enforced by the U.S. Department of Treasury’s Office of Foreign Assets
Control (“OFAC”), the United Nations Security Council, the European Union, Her
Majesty’s Treasury, or other relevant sanctions authority (collectively,
“Sanctions”), or (2) located, organized or resident in a country or territory
that is the subject of Sanctions (including, without limitation, Crimea, Cuba,
Iran,

 

7



--------------------------------------------------------------------------------

North Korea and Syria); (ii) the Company represents and covenants that it will
not, directly or indirectly, use the proceeds of the offering, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other Person: (1) to fund or facilitate any activities or
business of or with any Person or in any country or territory that, at the time
of such funding or facilitation, is the subject of Sanctions; or (2) in any
other manner that will result in a violation of Sanctions by any Person
(including any Person participating in the offering, whether as underwriter,
advisor, investor or otherwise); (iii) the Company represents and covenants
that, for the past 5 years, it and its subsidiaries have not knowingly engaged
in, are not now knowingly engaged in, and will not knowingly engage in, any
dealings or transactions with any Person, or in any country or territory, that
at the time of the dealing or transaction is or was the subject of Sanctions;

(kk) Except as described in the Pricing Memorandum and the Offering Memorandum
or as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, (i) the Company and its subsidiaries have
(1) operated and currently operate their respective businesses in a manner
compliant with all applicable foreign, federal, state and local laws and
regulations, applicable industry guidelines and codes of conduct, all
contractual obligations and all Company policies (internal and posted) related
to privacy and data security applicable to the Company’s, and its subsidiaries’,
collection, use, handling, transfer, transmission, storage, disclosure and/or
disposal of the data of their respective customers, employees and other third
parties (the “Privacy and Data Security Laws”), and neither the Company nor any
of its subsidiaries have received a notice or claim of any violation of any of
the foregoing and (2) implemented, and have been and are in compliance with,
applicable administrative, technical and physical safeguards and policies and
procedures designed to ensure compliance with Privacy and Data Security Laws and
that their respective customers’, employees’, and third party data is protected
against loss, damage, and unauthorized access, use, modification, or other
misuse and (ii) there has been no loss or unauthorized access, use, modification
or breach of security of customer, employee or third party data maintained by or
on behalf of the Company and its subsidiaries, and neither the Company nor any
of its subsidiaries has notified, and nor is planning to notify, any customer,
governmental entity or the media of any such event;

(ll) No subsidiary of the Company is currently prohibited (except as may be
limited by applicable laws of the jurisdiction of such subsidiary’s
incorporation or formation), directly or indirectly, under any agreement or
other instrument to which it is a party or is subject, from paying any dividend
to the Company, from making any other distribution on such subsidiary’s capital
stock, from repaying to the Company any loans or advances to such subsidiary
from the Company or from transferring any such subsidiary’s properties or assets
to the Company or any subsidiary of the Company, except in each case as
disclosed in the Pricing Memorandum and the Offering Memorandum;

(mm) (i) Each employee benefit plan, within the meaning of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), for which
the Company or any member of its “Controlled Group” (defined as any organization
which is a member of a controlled group of corporations within the meaning of
Section 414 of the Internal Revenue Code of 1986, as amended (the “Code”)) may
have any liability (each, a “Plan”) has been maintained in compliance with its
terms and the requirements of any applicable statutes, orders, rules and
regulations, including but not limited to, ERISA and the Code, except for such
noncompliance that, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect; (ii) for each Plan that is subject
to the funding rules of Section 412 of the Code or Section 302 of ERISA, the
minimum funding standard of Section 412 of the Code or Section 302 of ERISA, as
applicable, has been satisfied and is reasonably expected to be satisfied in the
future (without taking into account any waiver thereof or extension of any
amortization period); (iii) no “reportable event” (within the meaning of
Section 4043(c) of ERISA) has occurred or is reasonably expected to occur with
respect to any Plan that, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect; (iv) neither the Company nor any
member of the Controlled Group has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA (other than for Public Benefit Guaranty
Corporation (the “PBGC”) premiums due but not delinquent under Section 4007 of
ERISA) with respect to any Plan (including a “multiemployer plan”, within the
meaning of Section 4001(a)(3) of ERISA); (v) there is no pending or, to the
Company’s knowledge, threatened audit or investigation by the Internal Revenue
Service, the U.S. Department of Labor, the PBGC or any other governmental agency
or any foreign regulatory agency with respect to any Plan that, individually or
in the aggregate, would reasonably be expected to have a Material Adverse
Effect; and (vi) none of the following events has occurred or is reasonably
likely to occur: (x) a material increase in the aggregate amount of
contributions required to be made to all Plans by the Company in the current
fiscal year of the Company compared to the amount of such contributions made in
the Company’s recently completed fiscal year; or (y) a material increase in the
Company “accumulated post-retirement benefit obligations” (within the meaning of
Statement of Financial Accounting Standards 106) compared to the amount of such
obligations in the Company’s most recently completed fiscal year; and

 

8



--------------------------------------------------------------------------------

(nn) There are no debt securities or preferred stock of, or guaranteed by, the
Company that are rated by a “nationally recognized statistical rating
organization,” as such term is defined in Section 3(a)(62) of the Exchange Act.

2. Subject to the terms and conditions herein set forth, (a) the Company agrees
to issue and sell to the Purchaser, and the Purchaser agrees to purchase from
the Company, at a purchase price of 98.50% of the principal amount (the
“Purchase Price”), plus accrued interest, if any, from May 25, 2018 to the first
Time of Delivery (as defined in Section 4 hereof), the principal amount of
Securities set forth opposite the name of the Purchaser in Schedule I hereto,
and (b) in the event and to the extent that the Purchaser shall exercise the
election to purchase Optional Securities as provided below, the Company agrees
to issue and sell to the Purchaser, and the Purchaser agrees to purchase from
the Company, at the Purchase Price set forth in clause (a) of this Section 2,
that portion of the aggregate principal amount of the Optional Securities as to
which such election shall have been exercised (to be adjusted by the Purchaser
so as to eliminate fractions of $1,000), determined by multiplying such
aggregate principal amount of Optional Securities by a fraction, the numerator
of which is the maximum aggregate principal amount of Optional Securities that
the Purchaser is entitled to purchase as set forth opposite the name of the
Purchaser in Schedule I hereto and the denominator of which is the maximum
aggregate principal amount of Optional Securities that the Purchaser is entitled
to purchase hereunder.

The Company hereby grants to the Purchaser the right to purchase at its option
up to $112,500,000 aggregate principal amount of Optional Securities, solely to
cover over-allotments, at the purchase price set forth in clause (a) of the
first paragraph of this Section 2 plus accrued interest, if any, from May 25,
2018 to such Subsequent Time of Delivery (as defined in Section 4 hereof). Any
such election to purchase Optional Securities may be exercised by written notice
from the Purchaser to the Company, given within a period of 30 calendar days
from the date of this Agreement, setting forth the aggregate principal amount of
Optional Securities to be purchased and the date on which such Optional
Securities are to be delivered, as determined by the Purchaser but in no event
earlier than the First Time of Delivery or, unless the Purchaser and the Company
otherwise agree in writing, earlier than three or later than ten New York
Business Days (as defined below) after the date of such notice.

3. Upon the authorization by the Purchaser of the release of the Securities, the
Purchaser proposes to offer the Securities for sale upon the terms and
conditions set forth in this Agreement and the Offering Memorandum and the
Purchaser hereby represents and warrants to, and agrees with, the Company that:

(a) it will sell the Securities only to persons whom it reasonably believes are
“qualified institutional buyers” (“QIBs”) within the meaning of Rule 144A under
the Securities Act in transactions meeting the requirements of Rule 144A;

(b) It is a QIB within the meaning of Rule 144A under the Securities Act or an
Institutional Accredited Investor, within the meaning of Rule 501(a) under the
Securities Act; and

(c) Neither it nor any of its affiliates or any other person acting on its or
their behalf will solicit offers for, or offer or sell, the Securities by means
of any form of general solicitation or general advertising within the meaning of
Rule 502(c) of Regulation D or in any manner involving a public offering within
the meaning of Section 4(a)(2) of the Securities Act (other than by means of a
Permitted General Solicitation, as defined below).

4. (a) The Securities to be purchased by the Purchaser hereunder will be
represented by one or more definitive global Securities in book-entry form which
will be deposited by or on behalf of the Company with The Depository Trust
Company (“DTC”) or its designated custodian. The Company will deliver the
Securities to the Purchaser against payment by or on behalf of the Purchaser of
the purchase price therefor by wire transfer of Federal (same day) funds, by
causing DTC to credit the Securities to the account of Goldman Sachs & Co. LLC
at DTC. The Company will cause the certificates representing the Securities to
be made available to the Purchaser for checking at least twenty-four hours prior
to each Time of Delivery (as defined below) at the office of Simpson Thacher &
Bartlett LLP, 2475 Hanover Street, Palo Alto, California 94304 (the “Closing
Location”). The time and date of such delivery and payment shall be 9:30 a.m.,
New York City time, on May 25, 2018 or such other time and date as the Purchaser
and the Company may agree upon in writing, and with respect to the Optional
Securities, 9:30 a.m., New York City time, on the date specified by the
Purchaser in the written notice given by the Purchaser of the Purchaser’s
election to purchase such Optional Securities, or such other time and date as
the Purchaser and the

 

9



--------------------------------------------------------------------------------

Company may agree upon in writing; provided, however, that such delivery date
must be at least three New York Business Days (as defined below) after such
written notice is given and may not be earlier than the First Time of Delivery
(as defined below) nor later than ten New York Business Days (as defined below)
after the date of such notice; provided further, that solely with respect to an
Optional Securities written notice that is delivered prior to the First Time of
Delivery, the related Time of Delivery (as defined below) must be at least one
New York Business Day after the written notice is given. Such time and date for
delivery of the Firm Securities are herein called the “First Time of Delivery”,
any such time and date for delivery of the Optional Securities, if not the First
Time of Delivery, are herein called a “Subsequent Time of Delivery”, and each
such time and date for delivery are herein called a “Time of Delivery”.

(b) The documents to be delivered at each Time of Delivery by or on behalf of
the parties hereto pursuant to Section 8 hereof, including the cross-receipt for
the Securities and any additional documents requested by the Purchaser pursuant
to Section 8(k) hereof, will be delivered at such time and date at the Closing
Location, and the Securities will be delivered at the office of DTC (or its
designated custodian), all at such Time of Delivery. A meeting will be held at
the Closing Location at 5:00 p.m., New York City time, on the New York Business
Day next preceding such Time of Delivery, at which meeting the final drafts of
the documents to be delivered pursuant to the preceding sentence will be
available for review by the parties hereto. For the purposes of this Section 4,
“New York Business Day” shall mean each Monday, Tuesday, Wednesday, Thursday and
Friday which is not a day on which banking institutions in New York are
generally authorized or obligated by law or executive order to close.

5. The Company agrees with the Purchaser:

(a) To prepare the Offering Memorandum in a form approved by the Purchaser; to
make no amendment or any supplement to the Offering Memorandum which shall be
disapproved by the Purchaser promptly after reasonable notice thereof; and to
furnish the Purchaser with copies thereof;

(b) Promptly from time to time to take such action as the Purchaser may
reasonably request to qualify the Securities and the Underlying Shares for
offering and sale under the securities laws of such jurisdictions as the
Purchaser may reasonably request and to comply with such laws so as to permit
the continuance of sales and dealings therein in such jurisdictions for as long
as may be necessary to complete the distribution of the Securities, provided
that in connection therewith the Company shall not be required to qualify as a
foreign corporation or to file a general consent to service of process in any
jurisdiction or subject itself to taxation in such jurisdiction in which it was
not otherwise subject to taxation as a foreign corporation;

(c) To furnish the Purchaser with written and electronic copies of the Offering
Memorandum and any amendment or supplement thereto in such quantities as the
Purchaser may from time to time reasonably request, and if, at any time prior to
the completion of the distribution of the Securities, any event shall have
occurred as a result of which the Offering Memorandum as then amended or
supplemented would include an untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made when such Offering
Memorandum is delivered, not misleading, or, if for any other reason it shall be
necessary during such same period to amend or supplement the Offering
Memorandum, to notify the Purchaser and upon the request of the Purchaser to
prepare and furnish without charge to the Purchaser and to any dealer in
securities (whose name and address the Purchaser shall furnish to the Company)
as many written and electronic copies as the Purchaser may from time to time
reasonably request of an amended Offering Memorandum or a supplement to the
Offering Memorandum which will correct such statement or omission or effect such
compliance; and furthermore, if the Pricing Memorandum is being used to solicit
offers to buy the Securities at a time when the Offering Memorandum is not yet
available to prospective purchasers and any event shall occur or condition exist
as a result of which it is necessary to amend or supplement the Pricing
Memorandum in order to make the statements therein, in light of the
circumstances, not misleading, or if, in the opinion of counsel for the
Purchaser, it is necessary to amend or supplement the Pricing Memorandum to
comply with applicable law, forthwith to prepare and furnish, at its own
expense, to the Purchaser and to any dealer upon request, either amendments or
supplements to the Pricing Memorandum so that the statements in the Pricing
Memorandum as so amended or supplemented will not, in light of the circumstances
when delivered to a prospective purchaser, be misleading or so that the Pricing
Memorandum, as amended or supplemented, will comply with applicable law;

(d) During the period beginning from the date hereof and continuing until the
date that is 60 days after the date of the Offering Memorandum, without the
prior written consent of the Purchaser, not to (i) offer, issue, pledge, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option,

 

10



--------------------------------------------------------------------------------

right or warrant to purchase, lend, or otherwise transfer or dispose of,
directly or indirectly, any securities of the Company that are substantially
similar to the Securities or the Class A Common Stock or the Company’s Class B
Common Stock, par value $0.0000001 per share (together with the Class A Common
Stock, the “Common Stock”), or any other securities that are convertible into or
exercisable or exchangeable for, or that represent the right to receive, Common
Stock, (ii) enter into any swap or other arrangement that transfers to another,
in whole or in part, any of the economic consequences of ownership of Securities
or Common Stock, whether any such transaction described in clause (i) or (ii)
above is to be settled by delivery of Securities, Common Stock or such other
securities, in cash or otherwise, (iii) file any registration statement with the
Commission relating to the offering of any Securities or any shares of Common
Stock or any securities convertible into or exercisable or exchangeable for
Common Stock, other than registration statements on Form S-8 relating to
securities granted or to be granted by the Company pursuant to any employee
benefit plan, the terms of which have been disclosed in the Pricing Memorandum,
or (iv) publicly disclose the intention to take any of the actions prohibited in
clauses (i) through (iii).

The restrictions contained in the preceding paragraph shall not apply to (1) the
Securities to be sold hereunder and the issuance of Underlying Shares upon the
conversion of the Securities, and the entry into, or the issuance by the Company
of any Common Stock upon settlement or termination of, the warrant transactions
evidenced by the Base Warrant Confirmations and any Additional Warrant
Confirmations, (2) the issuance by the Company of shares of Common Stock upon
the exercise of an option or warrant, the settlement of restricted stock or
restricted stock units or the conversion of a security outstanding on the date
of this Agreement and described in the Pricing Memorandum, (3) the issuance by
the Company (or the receipt by any officer or director) of Common Stock or other
securities convertible into or exercisable or exchangeable for, or that
represent the right to receive, shares of Common Stock pursuant to the Company
Stock Plans that are described in the Pricing Memorandum, (4) the filing of any
registration statement on Form S-8 relating to securities granted or to be
granted pursuant to the Company’s stock plans that are described in the Pricing
Memorandum or any assumed employee benefit plan contemplated by clause (5), (5)
the entry into an agreement providing for the issuance by the Company of shares
of Class A Common Stock or any security convertible into or exercisable for, or
that represents the right to receive, shares of Class A Common Stock in
connection with the acquisition by the Company or any of its subsidiaries of the
securities, business, technology, property or other assets of another person or
entity or pursuant to an employee benefit plan assumed by the Company in
connection with such acquisition, and the issuance of any such securities
pursuant to any such agreement, (6) the entry into an agreement providing for
the issuance of shares of Class A Common Stock or any security convertible into
or exercisable for, or that represents the right to receive, shares of Class A
Common Stock in connection with joint ventures, commercial relationships or
other strategic transactions, and the issuance of any such securities pursuant
to any such agreement; provided that in the case of clauses (5) and (6), the
aggregate number of shares of Class A Common Stock that the Company may sell or
issue or agree to sell or issue pursuant to clauses (5) and (6) shall not exceed
7% of the total number of shares of Common Stock issued and outstanding
immediately following the completion of the transactions contemplated by this
Agreement; provided further, that in the case of clauses (5) and (6), any such
securities issued pursuant thereto shall be subject to transfer restrictions
substantially similar to those contained in Annex C, and the Company shall enter
stop transfer instructions with the Company’s transfer agent and registrar on
such securities, which the Company agrees it will not waive or amend without the
prior written consent of the Purchaser, and (7) the proposed issuance by the
Company of its shares of Class A Common Stock pursuant to that certain Agreement
and Plan of Reorganization, dated as of April 26, 2018, by and among the Company
and Weebly, Inc., Forest Merger Sub, Inc., Forest Merger LLC, and Shareholder
Representative Services LLC.

(e) Not to be or become, at any time prior to the expiration of two years after
the First Time of Delivery, an open-end investment company, unit investment
trust, closed-end investment company or face-amount certificate company that is
or is required to be registered under Section 8 of the Investment Company Act;

(f) At any time prior to one year after the latest Time of Delivery when the
Company is not subject to Section 13 or 15(d) of the Exchange Act, for the
benefit of holders from time to time of Securities, to furnish at its expense,
upon request, to holders of Securities and prospective purchasers of Securities
designated by such holders, information (the “Additional Issuer Information”)
satisfying the requirements of subsection (d)(4)(i) of Rule 144A under the
Securities Act;

(g) To furnish to the holders of the Securities as soon as practicable after the
end of each fiscal year an annual report (including a balance sheet and
statements of income, stockholders’ equity and cash flows of the Company and its
consolidated subsidiaries certified by independent public accountants) and, as
soon as practicable after the end of

 

11



--------------------------------------------------------------------------------

each of the first three quarters of each fiscal year (beginning with the fiscal
quarter ending after the date of the Offering Memorandum), to make available to
its stockholders consolidated summary financial information of the Company and
its subsidiaries for such quarter in reasonable detail; provided that the
Company may satisfy the requirements of this subsection (g) by electronically
filing such reports or information through EDGAR as long as the Company files
all reports required under Section 13 or 15(d) of the Exchange Act;

(h) The Company will not, and will not permit any of its controlled “affiliates”
(as defined in Rule 144 under the Securities Act) to, resell any of the
Securities which constitute “restricted securities” under Rule 144 that have
been reacquired by any of them (other than pursuant to a registration statement
that has been declared effective under the Securities Act) for a period of one
(1) year after the last date of issuance of such Securities;

(i) To use the net proceeds received by the Company from the sale of the
Securities pursuant to this Agreement in the manner specified in the Pricing
Memorandum under the caption “Use of Proceeds”;

(j) To reserve and keep available at all times, free of preemptive rights,
shares of Class A Common Stock for the purpose of enabling the Company to
satisfy any obligations to issue shares of its Class A Common Stock upon
conversion of the Securities; and

(k) To use its reasonable best efforts to list for trading, subject to notice of
issuance, the Underlying Shares on the New York Stock Exchange.

6. (a) The Company represents and agrees that, without the prior consent of the
Purchaser, it and its affiliates and any other person acting on its or their
behalf (other than the Purchaser, as to which no statement is given) (x) have
not made and will not make any offer relating to the Securities that, if the
offering of the Securities contemplated by this Agreement were conducted as a
public offering pursuant to a registration statement filed under the Securities
Act with the Commission, would constitute an “issuer free writing prospectus”,
as defined in Rule 433 under the Securities Act (any such offer is hereinafter
referred to as a “Company Supplemental Disclosure Document”) other than as
listed on Schedule II(b) and (y) have not solicited and will not solicit offers
for, and have not offered or sold and will not offer or sell, the Securities by
means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D other than any such solicitation listed
on Schedule II(d) (each such solicitation, a “Permitted General Solicitation”;
each written general solicitation document listed on Schedule II(d), a
“Permitted General Solicitation Material”);

(b) The Purchaser represents and agrees that, without the prior consent of the
Company, other than one or more term sheets relating to the Securities
containing customary information and conveyed to purchasers of securities or any
Permitted General Solicitation Material, it has not made and will not make any
offer relating to the Securities that, if the offering of the Securities
contemplated by this Agreement were conducted as a public offering pursuant to a
registration statement filed under the Securities Act with the Commission, would
constitute a “free writing prospectus”, as defined in Rule 405 under the
Securities Act (any such offer (other than any such term sheets and any
Permitted General Solicitation Material), is hereinafter referred to as a
“Purchaser Supplemental Disclosure Document”); and

(c) Any Company Supplemental Disclosure Document, Purchaser Supplemental
Disclosure Document or Permitted General Solicitation Material, the use of which
has been consented to by the Company and the Purchaser, is listed as applicable
on Schedule II(b), Schedule II(c) or Schedule II(d) hereto, respectively.

7. The Company covenants and agrees with the Purchaser that the Company will pay
or cause to be paid the following: (i) the fees, disbursements and expenses of
the Company’s counsel and accountants in connection with the issue of the
Securities and the Underlying Shares and all other expenses in connection with
the preparation, printing, reproduction and filing of the Preliminary Offering
Memorandum and the Offering Memorandum and any amendments and supplements
thereto and the mailing and delivering of copies thereof to the Purchaser and
dealers; (ii) the cost of printing or producing this Agreement, the Indenture,
the Securities, closing documents (including any compilations thereof),
Permitted General Solicitation Materials and any other documents in connection
with the offering, purchase, sale and delivery of the Securities; (iii) all
expenses in connection with the qualification of the Securities and the
Underlying Shares for offering and sale under state securities laws as provided
in Section 5(b) hereof, including the reasonably documented fees and
disbursements of one counsel in each jurisdiction for the Purchaser in
connection with such qualification and in connection with the Blue Sky and legal
investment surveys (such fees not to exceed $10,000); (iv) any fees charged by
securities rating services for rating the Securities; (v) the

 

12



--------------------------------------------------------------------------------

cost of preparing the Securities; (vi) the fees and expenses of the Trustee and
any agent of the Trustee and the fees and disbursements of counsel for the
Trustee in connection with the Indenture and the Securities; (vii) any cost
incurred in connection with the listing of the Underlying Shares; (viii) any
other costs and expenses related to the transfer and delivery of the Securities
to the Purchaser, including any transfer taxes or other taxes payable thereon;
and (ix) all other costs and expenses incident to the performance of its
obligations hereunder which are not otherwise specifically provided for in this
Section 7. It is understood, however, that, except as provided in this
Section 7, and Sections 9 and 12 hereof, the Purchaser will pay all of its own
costs and expenses, including the fees of its counsel, transfer taxes on resale
of any of the Securities by it, and any advertising expenses connected with any
offers it may make.

8. The obligations of the Purchaser hereunder shall be subject, in its
discretion, to the condition that all representations and warranties and other
statements of the Company herein are, at and as of each Time of Delivery, true
and correct, the condition that the Company shall have performed all of its
obligations hereunder theretofore to be performed, and the following additional
conditions:

(a) Simpson Thacher & Bartlett LLP, counsel for the Purchaser, shall have
furnished to the Purchaser their written opinion or opinions, dated such Time of
Delivery, with respect to such matters as the Purchaser may reasonably request,
in form and substance satisfactory to the Purchaser, and such counsel shall have
received such papers and information as they may reasonably request to enable
them to pass upon such matters;

(b) Wilson Sonsini Goodrich & Rosati, Professional Corporation, counsel for the
Company, shall have furnished to the Purchaser such written opinion or opinions,
dated such Time of Delivery, in form and substance attached hereto as Annex A;

(c) On the date of this Agreement and also at each Time of Delivery, KPMG LLP
shall have furnished to the Purchaser a letter or letters, dated the respective
dates of delivery thereof (the executed copy of the letter delivered on the date
of this Agreement is attached as Annex B(1) hereto and a form of the letter to
be delivered at each Time of Delivery is attached as Annex B(2) hereto);

(d) (i) The Company and its subsidiaries, taken as a whole, shall not have
sustained since the date of the latest audited financial statements included in
the Pricing Memorandum any loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree, otherwise
than as set forth or contemplated in the Pricing Memorandum, and (ii) since the
respective dates as of which information is given or incorporated by reference
in the Pricing Memorandum there shall not have been any change in the capital
stock (other than as a result of the exercise of stock options, the vesting of
restricted stock or restricted stock units or the granting of stock options,
restricted stock or restricted stock units in the ordinary course of business
pursuant to the Company’s stock plans that are described in the Pricing
Memorandum or the repurchase of any shares of Stock which were issued pursuant
to the early exercise of stock options by option holders) or long-term debt of
the Company or any of its subsidiaries or any change, or any development
involving a prospective change, in or affecting the business, management,
financial position, stockholders’ equity or results of operations of the Company
and its subsidiaries, taken as a whole, otherwise than as set forth or
contemplated in the Pricing Memorandum, the effect of which, in any such case
described in clause (i) or (ii), is in the judgment of the Purchaser so material
and adverse as to make it impracticable or inadvisable to proceed with the
offering or the delivery of the Securities being delivered at such Time of
Delivery on the terms and in the manner contemplated in this Agreement and in
each of the Pricing Disclosure Package and the Offering Memorandum;

(e) On or after the Applicable Time there shall not have occurred any of the
following: (i) a suspension or material limitation in trading in securities
generally on the New York Stock Exchange and the Nasdaq Stock Market; (ii) a
suspension or material limitation in trading in the Company’s securities on the
New York Stock Exchange; (iii) a general moratorium on commercial banking
activities declared by either Federal or New York State authorities or a
material disruption in commercial banking or securities settlement or clearance
services in the United States; (iv) the outbreak or escalation of hostilities
involving the United States or the declaration by the United States of a
national emergency or war or (v) the occurrence of any other calamity or crisis
or any change in financial, political or economic conditions in the United
States or elsewhere, if the effect of any such event specified in clause (iv) or
(v) in the judgment of the Purchaser makes it impracticable or inadvisable to
proceed with the offering or the delivery of the Securities being delivered at
such Time of Delivery on the terms and in the manner contemplated in the Pricing
Disclosure Package and the Offering Memorandum;

 

13



--------------------------------------------------------------------------------

(f) The Underlying Shares shall have been duly listed, subject to notice of
issuance, on the New York Stock Exchange;

(g) The Company shall have obtained and delivered to the Purchaser executed
copies of a lock-up agreement in the form attached hereto as Annex C from each
of the parties listed on Schedule IV hereto;

(h) The chief financial officer of the Company shall have furnished to the
Purchaser a certificate (a form of which is attached as Annex D hereto), on the
date of this Agreement and on each Time of Delivery, in form and substance
reasonably satisfactory to the Purchaser;

(i) The Purchaser shall have received an executed copy of the Indenture;

(j) The Securities shall be eligible for clearance and settlement through the
facilities of DTC; and

(k) The Company shall have furnished or caused to be furnished to the Purchaser
at such Time of Delivery certificates of officers of the Company satisfactory to
the Purchaser as to the accuracy of the representations and warranties of the
Company herein at and as of such Time of Delivery, as to the performance by the
Company of all of its obligations hereunder to be performed at or prior to such
Time of Delivery, as to the matters set forth in subsection (d) of this
Section 8 and as to such other matters as the Purchaser may reasonably request.

9. (a) The Company will indemnify and hold harmless the Purchaser against any
losses, claims, damages or liabilities, joint or several, to which the Purchaser
may become subject, under the Securities Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon an untrue statement or alleged untrue statement of a
material fact contained in any Preliminary Offering Memorandum, the Pricing
Memorandum, the Pricing Disclosure Package, the Offering Memorandum, or any
amendment or supplement thereto, any Company Supplemental Disclosure Document,
any Permitted General Solicitation Material or arise out of or are based upon
the omission or alleged omission to state therein a material fact necessary to
make the statements therein not misleading, and will reimburse the Purchaser for
any legal or other expenses reasonably incurred by the Purchaser in connection
with investigating or defending any such action or claim as such expenses are
incurred; provided, however, that the Company shall not be liable in any such
case to the extent that any such loss, claim, damage or liability arises out of
or is based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in any Preliminary Offering Memorandum, the Pricing
Memorandum, the Pricing Disclosure Package, the Offering Memorandum or any
amendment or supplement thereto, any Company Supplemental Disclosure Document or
any Permitted General Solicitation Material, in reliance upon and in conformity
with written information furnished to the Company by the Purchaser expressly for
use therein.

(b) The Purchaser will indemnify and hold harmless the Company against any
losses, claims, damages or liabilities to which the Company may become subject,
under the Securities Act or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in any
Preliminary Offering Memorandum, the Pricing Memorandum, the Pricing Disclosure
Package, the Offering Memorandum, or any amendment or supplement thereto, or any
Company Supplemental Disclosure Document, any Permitted General Solicitation
Material or arise out of or are based upon the omission or alleged omission to
state therein a material fact necessary to make the statements therein not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in any Preliminary Offering Memorandum, the Pricing Memorandum, the Pricing
Disclosure Package, the Offering Memorandum or any such amendment or supplement,
any Company Supplemental Disclosure Document or any Permitted General
Solicitation Material, in reliance upon and in conformity with written
information furnished to the Company by the Purchaser expressly for use therein;
and the Purchaser will reimburse the Company for any legal or other expenses
reasonably incurred by the Company in connection with investigating or defending
any such action or claim as such expenses are incurred.

(c) Promptly after receipt by an indemnified party under subsection (a) or
(b) of this Section 9 of notice of the commencement of any action, such
indemnified party shall, if a claim in respect thereof is to be made against the
indemnifying party under such subsection, notify the indemnifying party in
writing of the commencement thereof; but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
any indemnified party under such subsection unless and to the extent it has been
materially prejudiced through the forfeiture by the indemnified party of
substantial rights and defenses. In case any such action shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate
therein and, to the extent that it shall wish, jointly with any other

 

14



--------------------------------------------------------------------------------

indemnifying party similarly notified, to assume the defense thereof, with
counsel reasonably satisfactory to such indemnified party (who shall not, except
with the consent of the indemnified party, be counsel to the indemnifying
party), and, after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, the indemnifying party shall
not be liable to such indemnified party under such subsection for any legal
expenses of other counsel or any other expenses, in each case subsequently
incurred by such indemnified party, in connection with the defense thereof other
than reasonable costs of investigation. No indemnifying party shall, without the
written consent of the indemnified party, effect the settlement or compromise
of, or consent to the entry of any judgment with respect to, any pending or
threatened action or claim in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified party is an actual or
potential party to such action or claim) unless such settlement, compromise or
judgment (i) includes an unconditional release of the indemnified party from all
liability arising out of such action or claim and (ii) does not include a
statement as to, or an admission of, fault, culpability or a failure to act, by
or on behalf of any indemnified party.

(d) If the indemnification provided for in this Section 9 is unavailable to or
insufficient to hold harmless an indemnified party under subsection (a) or
(b) above in respect of any losses, claims, damages or liabilities (or actions
in respect thereof) referred to therein, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities (or actions in respect thereof)
in such proportion as is appropriate to reflect the relative benefits received
by the Company on the one hand and the Purchaser on the other from the offering
of the Securities. If, however, the allocation provided by the immediately
preceding sentence is not permitted by applicable law or if the indemnified
party failed to give the notice required under subsection (c) above, then each
indemnifying party shall contribute to such amount paid or payable by such
indemnified party in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of the Company on the one hand and
the Purchaser on the other in connection with the statements or omissions which
resulted in such losses, claims, damages or liabilities (or actions in respect
thereof), as well as any other relevant equitable considerations. The relative
benefits received by the Company on the one hand and the Purchaser on the other
shall be deemed to be in the same proportion as the total net proceeds from the
offering (before deducting expenses) received by the Company bear to the total
discounts and commissions received by the Purchaser, in each case as set forth
in the Offering Memorandum. The relative fault shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company on the one hand or the Purchaser
on the other and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission. The Company
and the Purchaser agree that it would not be just and equitable if contribution
pursuant to this subsection (d) were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to above in this subsection (d). The amount paid or
payable by an indemnified party as a result of the losses, claims, damages or
liabilities (or actions in respect thereof) referred to above in this subsection
(d) shall be deemed to include any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this subsection (d), the
Purchaser shall not be required to contribute any amount in excess of the amount
by which the total price at which the Securities purchased by it pursuant to
this Agreement and distributed to investors were offered to investors exceeds
the amount of any damages which the Purchaser has otherwise been required to pay
by reason of such untrue or alleged untrue statement or omission or alleged
omission.

(e) The obligations of the Company under this Section 9 shall be in addition to
any liability which the Company may otherwise have and shall extend, upon the
same terms and conditions, to each officer and director of the Purchaser and
each person, if any, who controls the Purchaser within the meaning of the
Securities Act and each affiliate of the Purchaser; and the obligations of the
Purchaser under this Section 9 shall be in addition to any liability which the
Purchaser may otherwise have and shall extend, upon the same terms and
conditions, to each officer and director of the Company and to each person, if
any, who controls the Company within the meaning of the Securities Act.

10. [Reserved].

11. The respective indemnities, agreements, representations, warranties and
other statements of the Company and the Purchaser, as set forth in this
Agreement or made by or on behalf of them, respectively, pursuant to this
Agreement, shall remain in full force and effect, regardless of any
investigation (or any statement as to the results thereof) made by or on behalf
of the Purchaser or any controlling person of the Purchaser, or the Company, or
any officer or director or controlling person of the Company, and shall survive
delivery of and payment for the Securities.

 

15



--------------------------------------------------------------------------------

12. If for any reason, the Securities are not delivered by or on behalf of the
Company as provided herein, the Company will reimburse the Purchaser for all
documented out-of-pocket expenses approved in writing by the Purchaser,
including fees and disbursements of counsel, reasonably incurred by the
Purchaser in making preparations for the purchase, sale and delivery of the
Securities, but the Company shall then be under no further liability to the
Purchaser except as provided in Sections 7 and 9 hereof.

13. [Reserved].

All statements, requests, notices and agreements hereunder shall be in writing,
and if to the Purchaser shall be delivered or sent by mail or facsimile
transmission to the Purchaser c/o Goldman Sachs & Co. LLC, 200 West Street, New
York, New York 10282-2198, Attention: Registration Department, telephone
1-866-471-2526; and if to the Company shall be delivered or sent by mail or
facsimile transmission to the address of the Company set forth in the Offering
Memorandum, Attention: General Counsel; and if to any stockholder that has
delivered a lock-up agreement described in Section 8(g) hereof shall be
delivered or sent by mail to his, her or its address as such stockholder
provides in writing to the Company; provided, however, that any notice to a
Purchaser pursuant to Section 9 hereof shall be delivered or sent by mail or
facsimile transmission to the Purchaser at its address set forth in its
Purchaser Questionnaire, which address will be supplied to the Company by the
Purchaser upon request. Any such statements, requests, notices or agreements
shall take effect upon receipt thereof.

In accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), the Purchaser is required to obtain,
verify and record information that identifies its clients, including the
Company, which information may include the name and address of its clients, as
well as other information that will allow the Purchaser to properly identify its
clients.

14. This Agreement shall be binding upon, and inure solely to the benefit of,
the Purchaser, the Company and, to the extent provided in Sections 9 and 11
hereof, the officers and directors of the Company and each person who controls
the Company or the Purchaser, and their respective heirs, executors,
administrators, successors and assigns, and no other person shall acquire or
have any right under or by virtue of this Agreement. No purchaser of any of the
Securities from the Purchaser shall be deemed a successor or assign by reason
merely of such purchase.

15. Time shall be of the essence of this Agreement.

16. The Company acknowledges and agrees that (i) the purchase and sale of the
Securities pursuant to this Agreement is an arm’s-length commercial transaction
between the Company, on the one hand, and the Purchaser, on the other, (ii) in
connection therewith and with the process leading to such transaction the
Purchaser is acting solely as a principal and not the agent or fiduciary of the
Company, (iii) the Purchaser has not assumed an advisory or fiduciary
responsibility in favor of the Company with respect to the offering contemplated
hereby or the process leading thereto (irrespective of whether the Purchaser has
advised or is currently advising the Company on other matters) or any other
obligation to the Company except the obligations expressly set forth in this
Agreement and (iv) the Company has consulted its own legal and financial
advisors to the extent it deemed appropriate. The Company agrees that it will
not claim that the Purchaser has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Company, in connection with
such transaction or the process leading thereto.

17. This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company and the Purchaser, or any of them, with
respect to the subject matter hereof.

18. THIS AGREEMENT AND ANY MATTERS RELATED TO THIS TRANSACTION SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. The
Company agrees that any suit or proceeding arising in respect of this agreement
or our engagement will be tried exclusively in the U.S. District Court for the
Southern District of New York or, if that court does not have subject matter
jurisdiction, in any state court located in the City and County of New York and
the Company agrees to submit to the jurisdiction of, and to venue in, such
courts.

 

16



--------------------------------------------------------------------------------

19. The Company and the Purchaser hereby irrevocably waive, to the fullest
extent permitted by applicable law, any and all right to trial by jury in any
legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.

20. This Agreement may be executed by any one or more of the parties hereto in
any number of counterparts, each of which shall be deemed to be an original, but
all such respective counterparts shall together constitute one and the same
instrument.

21. Notwithstanding anything herein to the contrary, the Company (and the
Company’s employees, representatives, and other agents) are authorized to
disclose to any and all persons, the tax treatment and tax structure of the
potential transaction and all materials of any kind (including tax opinions and
other tax analyses) provided to the Company relating to that treatment and
structure, without the Purchaser imposing any limitation of any kind.

If the foregoing is in accordance with your understanding, please sign and
return to us three counterparts hereof, and upon the acceptance hereof by the
Purchaser, this letter and such acceptance hereof shall constitute a binding
agreement between the Purchaser and the Company.

[Signature Page Follows]

 

17



--------------------------------------------------------------------------------

Very truly yours, SQUARE, INC. By:  

/s/ Jack Dorsey

Name:   Jack Dorsey Title:   President, Chief Executive Officer, and Chairman

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

Very truly yours, SQUARE, INC. By:  

/s/ Sarah Friar

Name:   Sarah Friar Title:   Chief Financial Officer

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

Accepted as of the date hereof:

 

GOLDMAN SACHS & CO. LLC

By:  

/s/ Daniel Young

  Name:   Daniel Young   Title:   Managing Director

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

 

     Principal        Amount of        Notes        to be  

Purchaser

   Purchased  

Goldman Sachs & Co. LLC

   $ 750,000,000  

Total

   $ 750,000,000     

 

 

 



--------------------------------------------------------------------------------

SCHEDULE II

 

(a) Additional Documents Incorporated by Reference:

None.

 

(b) Company Supplemental Disclosure Documents:

Term Sheet setting forth the final terms of the Securities, substantially in the
form attached hereto as Schedule III.

Roadshow presentation

 

(c) Purchaser Supplemental Disclosure Documents:

None.

 

(d) Permitted General Solicitation Materials:

None.



--------------------------------------------------------------------------------

SCHEDULE III

[Term Sheet]



--------------------------------------------------------------------------------

SCHEDULE IV



--------------------------------------------------------------------------------

ANNEX A

[Form of Opinion and Negative Assurance Letter of

Wilson Sonsini Goodrich & Rosati, Professional Corporation]



--------------------------------------------------------------------------------

ANNEX B

[Form of Comfort Letter and Form of Bring-Down Comfort Letter

of KPMG LLP.]



--------------------------------------------------------------------------------

ANNEX C

[Form of Lock-Up]



--------------------------------------------------------------------------------

ANNEX D

[Form of Chief Financial Officer’s Certificate]